United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3043
                                    ___________

Leonard Wrieden, also known as           *
Lennie Wrieden,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
John Lambert, Lt.,                       *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: June 3, 1997
                              Filed: June 11, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Wrieden, an Iowa inmate, filed a pro se 42 U.S.C. § 1983 complaint
alleging that correctional officer John Lambert injured Wrieden while using a pain-
compliance hold on him. After appointing counsel for Wrieden and holding a bench
trial, the district court1 entered judgment for Lambert, and this appeal followed. Having
carefully reviewed the parties' briefs and the record, we affirm the judgment of the


      1
       The Honorable Celeste F. Bremer, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
district court and conclude that an extended opinion would have no precedential value.
See 8th Cir. R. 47B.

      Accordingly, we affirm.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-